DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  RAFAEL QUIROZ and CELINA RIOS,
                            Appellants,

                                     v.

              TOWER HILL SELECT INSURANCE COMPANY,
                             Appellee.

                               No. 4D14-1295

                           [November 25, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No. 130016534
CACE 21.

  Timothy H. Crutchfield of Mintz Truppman, P.A., North Miami, for
appellant.

   Kara Berard Rockenbach and Kristi Bergemann Rothell of Methe &
Rockenbach, P.A., West Palm Beach, and Jorge L. Cruz-Bustillo of Kelley
Kronenberg, Miami, for appellee.

PER CURIAM.

  Affirmed. See Slayton v. Universal Prop. & Cas. Ins. Co., 103 So. 3d
934 (Fla. 5th DCA 2012).

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.